

116 S2987 IS: Counterfeit Goods Seizure Act of 2019
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2987IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mr. Tillis (for himself, Mr. Coons, Mr. Cassidy, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo authorize U.S. Customs and Border Protection to seize imported merchandise that infringes a
			 design patent, and for other purposes.
	
 1.Short titleThis Act may be cited as the Counterfeit Goods Seizure Act of 2019. 2.Seizure of imported merchandise that infringes a design patentSection 596(c)(2)(C) of the Tariff Act of 1930 (19 U.S.C. 1595a(c)(2)(C)) is amended—
 (1)by inserting design patent, after copyright,; and (2)by inserting section 271 or 289 of title 35, United States Code, after title 17, United States Code,.
			3.Authority to charge a fee for administrative costs relating to recordation of design patents
 (a)In generalThe Commissioner of U.S. Customs and Border Protection may prescribe regulations, pursuant to section 9701 of title 31, United States Code, providing for the imposition of a fee to cover the administrative costs to U.S. Customs and Border Protection of recordation of design patents.
 (b)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, fees collected under subsection (a) shall—
 (1)be credited as offsetting collections to the appropriations account that finances the activities and services for which the fee is imposed;
 (2)be available for expenditure only to pay the costs of activities and services for which the fee is imposed; and
 (3)remain available until expended.